PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore the judgment appealed is affirmed.
The record is devoid of any evidence that the trial court complied with the provisions of Chapter 801 Florida Statutes, known as the Child Molester Act, prior to imposing sentence. The crime for which appellant was convicted is clearly one that falls within the purview of the act. Section 801.041 Florida Statutes (1975). The duty is on the judge, not the State or the defendant, to insure the procedures required by the act are followed. Johnson v. State, 292 So.2d 426 (Fla.2d DCA 1974). Strict compliance is mandatory. Thomas v. State, 345 So.2d 778 (Fla.2d DCA 1977).
Appellant’s sentence is therefore set aside and the cause remanded for compliance with the Child Molester Act; otherwise affirmed.
BOARDMAN, C. J., and McNULTY and GRIMES, JJ., concur.